Case 2:19-cv-07113-GRB-CLP Document 13 Filed 02/02/21 Page 1 of 1 PageID #: 83


                                                             MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-759-4054
smoser@moseremploymentlaw.com


                                                      February 2, 2021

VIA ECF

Hon. Cheryl L. Pollak, USMJ
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Fuentes v. GGNGJG Enterprises, Inc, 19-cv-7113(GRB)(CP)

Dear Judge Pollak:

       I write to advise the Court that the parties have reached a settlement in principle of the
above referenced FLSA/NYLL case.

                                                      Respectfully submitted,




                                                      Steven J. Moser




                         5 east main street, Huntington, NY 11743
                             www.moseremploymentlaw.com
